Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pat. Pub. No. 2018/0033220 to Pal et al. (cited in IDS, hereinafter Pal).
Per claim 1, Pal discloses a method for incident prediction and response (see figures, detects and responds to accidents), the method comprising: 
receiving, by one or more computer processors (¶165…processor), one or more alerts corresponding to an incident (figs. 1,2:S110 and ¶30+… movement data are alerts from vehicle sensors associated with vehicular movement corresponding to a potential accident; ¶35…movement data from multiple devices can be collected);
aggregating, by the one or more computer processors, the one or more alerts with additional data corresponding to the incident (figs. 1,2: S120; ¶49+… additional supplementary data is aggregated with the movement data with regard to the potential accident; ¶50…supplementary data across a plurality of devices can be collected);
feeding, by the one or more computer processors, the aggregated data into a prediction model (figs. 1,2:S140; ¶90+…movement and supplementary data are fed into accident detection model), wherein training of the prediction model (figs. 1,2: S142,S144; ¶106-113…training accident detection model from movement data and supplementary data) uses associated independent stacked Restricted Boltzmann Machines (¶169…restricted Boltzmann machine can be used) utilizing one or more supervised methods and one or more unsupervised methods (¶169…a combination of supervised and unsupervised learning methods can be used);
determining, by the one or more computer processors, based, at least in part, on one or more calculations by the prediction model, at least one probability of the incident (figs. 1,2:S140 and ¶169…probabilistic module can be used in accident detection model);
determining, by the one or more computer processors, whether the at least one probability exceeds a pre-defined threshold (fig. 2:S140 and ¶90+…performing threshold satisfaction tests); and
responsive to determining the at least one probability exceeds a pre-defined threshold, sending, by the one or more computer processors, at least one notification (figs. 1,2: S150; ¶114+…accident response action can include sending notification to emergency service providers).
Per claim 2, Pal discloses claim 1, further disclosing the at least one probability of the incident includes a probability of the incident occurring in the future (¶111…machine learning model is trained to predict accidents, e.g., once a future event occurs, input into ML model for prediction; ¶112…ML model has associated confidence levels associated with accident determination, construed to be probabilities).
Per claim 3, Pal discloses claim 1, further disclosing the at least one probability of the incident includes a probability of one or more outcomes of the incident (fig. 2:S140 and ¶110…incident can be an event that may or may not be an accident, where a confidence level is determined, construed to be a probability the event being an accident: ”Block S140 can optionally include Block S144…Block S144 can function to determine a confidence level associated with whether detected vehicular accident event actually occurred”).
Per claim 4, Pal discloses claim 1, further disclosing the at least one probability of the incident includes a probability of one or more risks to people or property associated with the incident (¶146…severity score provides a measure of degree of risk/severity an accident may be, with respect to vehicle damage, property damage, and/or injury to vehicle occupants or others).
Per claim 5, Pal discloses claim 1, further disclosing the at least one probability of the incident includes a probability of the incident (¶111…machine learning model is trained to predict accidents, e.g., once a future event occurs, input into ML model for prediction; ¶112…ML model has associated confidence levels associated with accident determination, construed to be probabilities) occurring at a time the one or more alerts are received (¶129…around time after ML model detects accident, “alerting insurance companies associated with participant in the vehicular accident event”).
Per claim 6, Pal discloses claim 1, further disclosing the at least one probability of the incident includes a probability of the incident becoming of decisive importance with respect to an outcome (¶146…severity score is degree of importance; ¶126…based on severity score, decisions can be made on allocating resources for the accident to improve outcome of injuries sustained in the accident, “multiple ambulance vehicles for a multi-passenger accident of high severity”). 
Per claim 7, Pal discloses claim 1, further disclosing the one or more alerts include metadata corresponding to the one or more alerts (fig. 2:S161…meta-information).
Per claim 8, Pal discloses claim 7, further disclosing metadata corresponding to the one or more alerts includes: a location of a device from which an observer sends an alert, an identification of the device, a device battery status, an identification of an observer of the incident, an identification of an owner of the device, a background information of an observer, a history of an observer's previously sent alerts, a history of an observer's received education associated with a type of incident in the alert, an observer's profession, a heart rate, a heart rate variability, a gait, a blood pressure, a respiration, an oxygen saturation, or a physical characteristic of an observer (¶69…biosignals from user including heart rate).
Per claim 9, Pal discloses claim 1, further disclosing additional data corresponding to the incident includes: a weather condition in an area of the incident, a current population of an area of the incident, one or more historical accounts of similar incidents, one or more schedules of public transportation in an area of the incident, one or more schedules of one or more events in an area of the incident, a status of security systems corresponding to an area of the incident, or a status of personnel corresponding to an area of the incident (¶72… weather condition data).
Per claim 10, Pal discloses claim 1, further disclosing the at least one notification includes at least one of: a probability of an incident occurring, a status of an incident, or instructions for actions to take corresponding to an incident (figs. 5-8 …action instructions related to accident).
Claims 11-15 are substantially similar to claims 1, 7-10 in spirit and scope. Therefore the rejections of claims 1, 7-10 are applied accordingly.
Claims 16-20 are substantially similar to claims 1, 7-10 in spirit and scope. Therefore the rejections of claims 1, 7-10 are applied accordingly.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571)272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN CHEN/Primary Examiner, Art Unit 2125